NOTE: This order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
GLOBAL CONSTRUCTION, INC.,
Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Appellée.
2010-1272
Appea1 from the Civilian B0ard of C0ntract Appea1s in
n0. 1198, Administrative Judge Jeri Kay1ene S0mers.
ON MOTION
ORDER
Up0n consideration of Gl0ba1 C011Structi0n Inc.’s mo-
tion to withdraw its appea1,
IT ls ORDERED THAT:
(1) The motion is granted
(2) Each side shall bear its own costa

GLOBAL CONST V. VA
AUG 32U1[l
_ Date
cc: J0ree G. Br0wn10w, Esq.
FOR THE COURT
lsi J an H0rba1y
J an H0rba1y
Clerk
D0menique Kirch11er, Esq.
S21
Issued As A Mandate:
AUG 3 2010
U.$.  U POR
THE F'E L lRCUIT
AUO 03 2010
1AnHoReALv
amax